Title: To George Washington from Jonathan Johnson, 1 May 1781
From: Johnson, Jonathan
To: Washington, George


                        
                            Dear Sir
                            Connecticut Line May 1st 1781
                        
                        After my best wishes for the good of the service—I have to acquaint your Excellency that Capt. St John of the
                            2d Connecticut Regt—formerly of the 5th Regt is desirous of a discharge from the service—as he will present his own
                            Resignation for that purpose, I shall offer nothing on the subject further than my duty to him requires—Captn St John has
                            served in the Regt with me this five years past & is as worthy an Officer as any one of his Rank in the
                            Connecticut Line—I could wish him to continue—but am not able to prevail with him to do it. I am with due Respect your
                            Excellencys most Obdt Servt
                        
                            J. Johnson Lt Colo. Comdt
                        
                    